Citation Nr: 0012603	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from January 1964 to 
January 1967 and from July to December 1977; he also had a 
period of active duty for training in July 1974.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
December 1997 to the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Wichita, Kansas, for 
additional development, to include obtaining a psychiatric 
examination of the veteran and a nexus medical opinion.  In 
January 1998, jurisdiction over the claims files was 
transferred to the Regional Office (RO) in Muskogee, 
Oklahoma.

A VA psychiatric examination was scheduled for August 1998.  
There is a notation in the file that the veteran called the 
RO to cancel his VA examination because he had recently been 
examined by VA.  Notwithstanding the veteran's belief, the 
record reflects that the VA examination with nexus opinion 
requested by the Board has not been performed.  

Based on the veteran's request, a personal hearing was 
scheduled for the veteran in July 1998.  However, information 
in the file indicates that the veteran called VA prior to his 
personal hearing to withdraw his request for the hearing.  
The veteran was notified in December 1999 that his claims 
files were being returned to the Board for disposition.  In 
an informal brief submitted on behalf of the veteran later in 
December 1999, the veteran's representative requested that 
the veteran be scheduled for a hearing before a hearing 
officer at the RO.  This new request for a hearing was timely 
filed.  See 38 C.F.R. § 20.1304 (1999). 

The veteran has contended that he was raped by another 
soldier while stationed at Ft. Sam Houston in Texas.  In 
Patton v. West, 12 Vet.App. 272 (1999), the United States 
Court of Appeals for Veterans Claims pointed out that, in 
cases in which a claim for service connection for PTSD is 
based on a personal assault, VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, § 5.14(c) (Feb. 20, 1996) provides special 
evidentiary development procedures to follow.  Those 
procedures have not been followed in this case.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should again request the 
veteran to identify the complete names, 
addresses and dates of treatment for any 
health care providers, including private 
physicians and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files all records identified by the 
veteran which are not already of record.  
The RO should also ask the veteran in 
writing whether he is willing to report 
for a VA psychiatric evaluation; he 
should be told that the results of a 
psychiatric examination would be helpful 
in making a reasoned determination of his 
claim.

2.  The RO should also provide the 
veteran with a personal assault 
development letter and questionnaire to 
be filled out and returned, in accordance 
with M21-1, Part III, § 5.14(c), in order 
to obtain as much information as possible 
about the personal assault incident in 
service, to include a detailed 
description of the pertinent incident, 
with the pertinent date and location, as 
well as the complete names and unit 
designations of the assailant and of 
others who might have knowledge of the 
incident.

3.  After the veteran has responded to 
the above inquiry, the RO should follow 
all other pertinent guidelines in M21-1, 
§ 5.14(c), in accordance with Patton, for 
development to verify the veteran's 
claimed stressor(s).

4.  When the above record development has 
been completed and if the veteran agrees 
to report for a VA psychiatric 
examination, he should be afforded a VA 
examination by a psychiatrist to 
determine the nature, extent, and 
etiology of any psychiatric disorders 
present.  The claims files, including a 
copy of this REMAND, must be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  All necessary tests and studies 
should be conducted and all findings 
should be reported in detail.  If the 
veteran is found to have post-traumatic 
stress disorder, the examiner should 
identify the elements supporting the 
diagnosis, to include the specific 
stressor(s).  If the veteran is found to 
have any other acquired psychiatric 
disorder(s), the examiner should provide 
opinions with respect to each such 
disorder concerning the following:  

Is it at least as likely as not that 
the disorder originated during a 
period of active duty or is 
etiologically related to a period of 
active duty?  

Is it at least as likely as not that 
the disorder is etiologically 
related to the schizophrenia 
diagnosed during the veteran's 
second period of extended active 
duty?  If the examiner responds 
affirmatively to this question, the 
examiner should also provide an 
opinion as to whether the disorder 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty in July 1977.  If the 
examiner is of the opinion that the 
disorder existed prior to the 
veteran's entrance onto active duty 
in July 1977, the examiner should 
provide an opinion as to whether the 
disorder chronically increased in 
severity during the period of active 
duty from July to December 1977 and 
if so whether the increase in 
severity was clearly and 
unmistakably due to natural 
progress.

If the veteran is found to have a 
psychosis, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the psychosis was manifested within 
a year of the veteran's discharge 
from service and, if so, the 
specific manifestations should be 
identified.  

The rationale for all opinions expressed 
should be explained.

5.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  

6.  Then, the veteran should be scheduled 
for a hearing before a hearing officer at 
the RO in accordance with the docket 
number of this appeal.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue on appeal.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



